Title: To Thomas Jefferson from Daniel D’Oyley, 24 July 1802
From: D’Oyley, Daniel
To: Jefferson, Thomas


          
            Sir
            Charleston S:C: 24th: July 1802
          
          The inclosed discourse which I request you to do me the honour of accepting was delivered on the last anniversary of the glorious declaration of Independence—as it affords a corroborating testimony of the goodness of Mr. Furman’s heart I am well pleased for from the belief with which he was of late impressed he conscientiously opposed the advancement of the Republican party dreading I suppose the destruction in case of their success of what he is devoted to and most explicitly and candidly acknowledges in his thirteenth page is more generally diffused and better supported at present than at any former period—there is an unusual spirit of rationality throughout the piece & it was delivered with a pious respect to the occasion—his invitations and acknowledgements appeared to be the result of conviction and were sincerely and devoutly made—would to God any thing short of submission could change the minds of the leading Federalists here—their works border on desperation, they avow an indifference to all reconciliation and declare they care not how wide the breach is extended—there are two points under which they are attempting to rally and the Government though I know most undeservedly are made to bear the blame of both—I fear to enter into particulars—but I beg you to beleive that I am with sincerity and great attachment true in the profession and practice of the Republican principles on which our Government was instituted and established, and undiviating in the most profound respect and venerable affection I subscribe myself
          Sir Your most Obdt. hble Sevt:
          
            Daniel D’oyley
          
        